Notice of Pre-AIA  or AIA  Status
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reminder of Duties Imposed by 37 CFR 1.178(b) and 37 CFR 1.56
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. PP33,772 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Drawings
The drawings, filed on 26 May 2022, have been approved.

Priority
 The present application filed on 26 May 2022 is a reissue of U.S. application number 17/103,955 (PP33,772) filed 25 November 2020.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art found by the examiner is a Colocasia plant named ‘Blue Hawaii’ as described in the plant Delights Nursery, Inc. website (see attached) and in USPP 20,003. Both the claimed plant, ‘COPHAMA’ and ‘Blue Hawaii’ are clump forming tropical elephant ears plants that are up to 5 feet tall with green leaves with dark purple (almost black) venation and margins. However, unlike ‘Blue Hawaii’, ‘Colocasia’ has very prominent, raised venation and margins that are curled under. Furthermore, the color of the petioles are different (RHS N200A in ‘COPHAMA’ and 59C in ‘Blue Hawaii’).

Therefore the claimed plant is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.

In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant. The completeness of the description is sufficient to distinguish this new plant from the prior art, as well as, it is sufficient to distinguish future applications from this claimed plant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Primary Examiner, Art Unit 1661